        Case 1:18-cv-10719-LTS-RWL Document 45 Filed 10/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                  .

KEITH DREW,
                                                               No. 18 CV 10719-LTS
                              Plaintiff,

        -against-

CITY OF NEW YORK et al.,

                              Defendants.
                                                   .

                                                       ORDER

               Pending before the Court is Defendants’ motion for summary judgment, dated

June 12, 2020. (Docket Entry No. 37.) No opposition has been filed to date by the pro se

Plaintiff, who remains in custody at the Mid-State Correctional Facility. Recognizing that

communication with individuals held in correctional facilities has been delayed by the current

COVID-19 pandemic, the Court hereby extends Plaintiff’s time to file a response to Defendant’s

motion for summary judgment to November 2, 2020. Any reply must be filed by November 16,

2020.



Dated: New York, New York
       October 6, 2020



                                                               /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge
Copy Mailed To:       Keith Drew, #19A3129
                      Mid-State Correctional Facility
                      9005 Old River Road
                      P.O. Box 2500
                      Marcy, NY 13403




DREW - MSJ OPP EXT ORD.DOCX                        VERSION OCTOBER 6, 2020                       1
